Citation Nr: 1648286	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-00 184 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II. 

2.  Entitlement to an increased rating in excess of 10 percent prior to September 14, 2010, and in excess of 30 percent from September 14, 2010 for the Veteran's service-connected hypertension/hypertension with nephropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 through July 2003, with the United States Army. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Hartford, Connecticut.  Jurisdiction of the Veteran's appeal now resides with the RO in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction ("AOJ")).  

Subsequently, in an April 2014 rating decision by the VA Regional Office in Winston-Salem, North Carolina, the Veteran was granted an increased 30 percent rating for diabetic neuropathy with hypertension, associated with diabetes mellitus, type II.  This increased rating became effective on September 2014, 2010. 

These issues have previously been before the Board.  Most recently, in August 2015, the Board remanded the Veteran's claims back to the RO for additional development, including the procurement of new VA examinations.  Additionally, the August 2015 remand directed to RO to obtain additional government treatment records.  The Board finds the August 2015 remand orders were substantially completed, as an authorization request was mailed to the Veteran and an the appropriate VA examinations were obtained.  See Stegall v. West, 11. Vet. App. 268 (1998).  As such development was completed, and the matter has been properly returned to the Board for appellate consideration.  Unfortunately, the Board finds that an additional remand is required.

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  

The appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased.  

As discussed above, the Veteran's appeal was previously before the Board in August 2015.  At that time, the Board remanded the Veteran's appeal for further development, to include the inclusion of updated treatment records into the Veteran's claims folder.  A letter was mailed to the Veteran on September 2, 2015, requesting he authorize the release of all relevant treatment records, including those from the Osborne Correctional Facility.  No response was received from the Veteran or his representative.  

A review of the Veteran's claims folder indicates the most recent VA treatment records are dated from August 2015.  The VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  As such, the AOJ should obtain and associate with the claims file any outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification

Further review of the evidence of record suggests the presence of relevant additional records which are not associated with the Veteran's claims file.  Specifically, the VA received a letter from the Social Security Administration ("SSA"), dated September 16, 2016, requesting the VA provide SSA with all available medical records dated from November 1, 2013 to the present.  This letter further stated the Veteran had authorized SSA to obtain these medical records "for use in evaluating disability" under Social Security, SSI (supplemental security income), or Medicaid.  As such, this letter suggests the Veteran has applied for Social Security benefits.  

The VA is required to obtain relevant records held by any Federal department or Agency.  See 38 U.S.C.A. § 5103A (c) (West 2014).  Currently, the Veteran's Social Security application and any decision, including the records upon which such a determination was made, are not yet of record.  Because these records may be relevant to the claim on appeal, the Social Security records should be obtained.  See 38 U.S.C. § 5103A(c)(3); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board greatly regrets the additional delay in resolving this claim, which has already been pending for over nine years.  Unfortunately, as discussed above an additional remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any updated private treatment records, and/or non-VA treatment records.  This includes the medical records from the Osborne Correctional Facility.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.

The Veteran should be informed that if he should desire the VA's assistance in obtaining any outstanding medical records, then he MUST execute a VA Form 21-4142 and return it to the AOJ.  

2.  The AOJ should secure any outstanding VA medical records from the following VA healthcare systems:

	(A)  Winston-Salem Medical Center

	(B)  West-Haven Medical Center

   (C)  Salisbury Medical Center 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  The AOJ should obtain any records from the Social Security Administration ("SSA"), to include any award of disability benefits and any underlying records used in reaching the determination.  

The AOJ should ensure that any and all administrative determinations made by SSA, including any examinations furnished by SSA, are requested. 

All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for the lumbar spine.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



